Name: 83/524/EEC: Commission Decision of 13 October 1983 amending Decision 81/983/EEC approving certain food-aid operations carried out by humanitarian organizations and exempting them from monetary compensatory amounts (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  agricultural policy;  Europe;  cooperation policy;  non-governmental organisations
 Date Published: 1983-10-29

 Avis juridique important|31983D052483/524/EEC: Commission Decision of 13 October 1983 amending Decision 81/983/EEC approving certain food-aid operations carried out by humanitarian organizations and exempting them from monetary compensatory amounts (Only the English text is authentic) Official Journal L 297 , 29/10/1983 P. 0035 - 0035*****COMMISSION DECISION of 13 October 1983 amending Decision 81/983/EEC approving certain food-aid operations carried out by humanitarian organizations and exempting them from monetary compensatory amounts (Only the English text is authentic) (83/524/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the temporary widening of the margins of fluctuation for the currencies of certain Member States (1), as last amended by Regulation (EEC) No 109/83 (2), and in particular Article 6 thereof, Whereas Commission Regulation (EEC) No 1371/81 (3), as amended by Regulation (EEC) No 2898/81 (4), laid down detailed rules for the administrative application of the monetary compensatory amounts introduced by Regulation (EEC) No 974/71; Whereas exports to non-member countries, carried out in the context of the food-aid operations referred to in Article 21 (2) of Regulation (EEC) No 1371/81, should be exempted from monetary compensatory amounts where such exports are carried out by humanitarian organizations and approved in accordance with Community procedure; Whereas several humanitarian organizations were approved by Commission Decision 81/983/EEC of 20 November 1981 (5), as last amended by Commission Decision 83/289/EEC of 30 May 1983 (6); whereas the name of one of those organizations has been changed; whereas another organization has ceased its activities; whereas, therefore, the said Decision should be amended; Whereas the measures provided for in this Decision are in accordance with the opinions of all the relevant management committees, HAS ADOPTED THIS DECISION: Article 1 The organization 'Polish Relief Fund (Midlands)' in the second line and the specification '(Worthing)' in the third line of the Annex to Decision 81/983/EEC are hereby deleted. Article 2 This Decision is addressed to the United Kingdom. Done at Brussels, 13 October 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 106, 12. 5. 1971, p. 1. (2) OJ No L 16, 20. 1. 1983, p. 3. (3) OJ No L 138, 25. 5. 1981, p. 1. (4) OJ No L 287, 8. 10. 1981, p. 1. (5) OJ No L 361, 16. 12. 1981, p. 23. (6) OJ No L 155, 14. 6. 1983, p. 18.